Exhibit 10.2

CONSULTING AGREEMENT

CONSULTING AGREEMENT (this “Agreement”) made as of February 24, 2017 and
effective March 1, 2017 (the “Effective Date”), by and between Bedi Ajay Singh
the “Consultant”) and News Corporation (together with its subsidiaries and
affiliates, the “Company”).

1. Service as Consultant.

(a) Consulting Services. The Consultant agrees to perform and provide to the
Company the services set forth in Appendix A (the “Consulting Services”). The
parties anticipate that the level of services the Consultant provides hereunder
shall be less than 20% of the average services the Consultant provided to the
Company in the 36 months preceding the Effective Date.

(b) Payment for Services. The Company shall pay the Consultant $12,500 per month
(the “Compensation”) in exchange for his performance of the Consulting Services.
The Compensation shall be paid in arrears on a monthly or more frequent basis in
accordance with the Company’s policies and procedures. If the Consultant
breaches any provision of this Agreement, he shall not be entitled to receive
any further Compensation hereunder. The Company will provide Forms 1099 for tax
filing purposes.

(c) Expenses; Support. The Company shall reimburse and provide continued use of
a corporate credit card to the Consultant for reasonable well-documented travel
and other business expenses incurred in connection with his performance of the
Consulting Services. The Consultant shall comply with such reasonable
limitations and reporting requirements with respect to such expenses as may be
established by the Company from time to time. The Company will provide to the
Consultant executive assistance support, a pass for building access, executive
travel booking support, a tech kit and tech support for the duration of the Term
(as defined below).

(d) Relationship of the Parties. The Consultant acknowledges that the Company
has no right to direct or control his performance of Consulting Services
hereunder and that he shall be treated as an independent contractor for all
purposes. As such, the Consultant shall not participate in any employee benefit
plan of the Company or an affiliate and no income or other taxes shall be
withheld from the Consultant’s Compensation except to the extent required by
applicable law. The Consultant shall obey and comply with all policies regarding
conduct required by the Company including without limitation, Company’s
Standards of Business Conduct and Electronic Communications Policy, copies of
which Consultant acknowledges receipt.

(e) Term for Providing Consulting Services.

(i) The Consultant shall provide Consulting Services commencing on the Effective
Date and continuing until August 31, 2017, unless terminated earlier in
accordance with Section 1 (e)(ii) hereof (the “Initial Term “); provided, that
the Initial Term (and any subsequent Renewal Terms) may be extended at any time
prior to the expiration thereof upon the



--------------------------------------------------------------------------------

mutual written consent of the Company and the Consultant (each such extension, a
“Renewal Term” and together with the Initial Term, the “Term”).

(ii) (A) The Company may terminate this Agreement (i) with thirty (30) days’
written notice upon the Consultant’s breach of this Agreement and the Consultant
fails to cure such breach within ten (10) calendar days after receipt of written
notice of such default from the Company or (ii) immediately upon the
Consultant’s violation of any nonsolicitation, confidentiality or other similar
covenant in any agreement between the Consultant and the Company. Upon such
termination, the Consultant shall be entitled to the Compensation only for
services rendered in accordance with this Section 1 prior to the date of
termination.

(B) The Consultant may terminate this Agreement within thirty (30) days’ written
notice if the Company breaches an obligation under and fails to cure such breach
within ten (10) calendar days after receipt of written notice of such default
from the Consultant.

(C) The provisions of this Section 1 shall be automatically terminated upon the
Consultant’s death or disability, and the Consultant (or, if applicable, his
estate or beneficiaries) shall not be entitled to any amount hereunder except
for any unpaid Compensation accrued up to the date of his death or disability.

2. Non-Disclosure. During the Term and thereafter, the Consultant agrees that he
shall not, directly or indirectly, disclose to anyone outside of the Company any
Confidential Information (as hereinafter defined) or use any Confidential
Information other than pursuant to my relationship with and for the benefit of
the Company, except as may be required by law or legal proceeding. The term
“Confidential Information” means any and all information of a proprietary or
confidential nature whether prepared or developed by or for the Company or
received by the Company from any outside source. All Confidential Information
and copies thereof are the sole property of the Company. Notwithstanding the
foregoing, the term Confidential Information shall not apply to information that
the Company has voluntarily disclosed to the public without restriction, or
which has otherwise lawfully entered the public domain or otherwise is or has
been made available to the Consultant without restriction.

3. Return of Property. At any time upon request of the Company, Consultant
agrees that he shall destroy or return all copies of all Confidential
Information.

4. Cooperation. Following the expiration or termination of the Agreement,
Consultant agrees to cooperate with the Company and its affiliates upon the
Company’s request and to be available to the Company and its affiliates with
respect to matters arising out of this Agreement at reasonable times and places
and upon reasonable notice.

 

2



--------------------------------------------------------------------------------

5. Miscellaneous.

(a) This Agreement by and between the Consultant and the Company constitutes the
entire agreement between the parties hereto with respect to the Consultant’s
performances of consulting services, and supersedes and is in full substitution
for any and all prior understandings or agreements, whether oral or written,
with respect to the Consultant’s engagement. For the avoidance of doubt, this
Agreement does not supersede any separation agreement or similar agreement
between the Company and the Consultant.

(b) This Agreement may be amended only by an instrument in writing signed by the
parties hereto, and any provision hereof may be waived only by an instrument in
writing signed by the party against whom or which enforcement of such waiver is
sought.

(c) This Agreement is binding on and is for the benefit of the parties hereto
and their respective successors, heirs, executors, administrators and other
legal representatives. Neither this Agreement nor any right or obligation
hereunder may be assigned by the Consultant.

(d) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

(e) This Agreement may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision hereof.

(f) All provisions of this Agreement are intended to be severable. In the event
any provision or restriction contained herein is held to be invalid or
unenforceable in any respect, in whole or in part, such finding will in no way
affect the validity or enforceability of any other provision of this Agreement.

(g) The Consultant acknowledges and confirms that he has had the opportunity to
seek such legal, financial and other advice and representation as he has deemed
appropriate in connection with this Agreement.

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

NEWS CORPORATION /s/ Keisha Smith-Jeremie Name: Keisha Smith-Jeremie Title:
Chief Human Resources Officer BEDI AJAY SINGH /s/ Bedi Ajay Singh

 

4



--------------------------------------------------------------------------------

APPENDIX A

CONSULTING SERVICES

The Consultant hereby agrees that he shall perform the following Consulting
Services for the Company:

Serve as a Special Advisor to the Company on the Company’s portfolio of real
estate businesses in India and Move, Inc.

As requested by the Company, serve on the Advisory Board of Move, Inc.

 

5